By the Court.
The words “personal representatives,” used in the statute respecting the foreclosure of mortgages by advertisement, passed in 1844, (Laws of 1844, chap. 346, § 2,) means “ executors or administrators,” and not heirs or devisees.
Where there is no personal representative to be served with notice, that provision of the statute is inoperative, and the foreclosure will be good if conducted in the mode otherwise prescribed in the statute.
When the premises sold consist of two or more parcels which had previously been held, used and conveyed together, as one farm, a sale of the whole in one parcel is good.
Judgment affirmed, with costs.
Clerke, Sutherland and Ingraham, Justices.]